—In an action to recover damages for breach of contract and implied warranty, the plaintiff appeals from an order of the Supreme Court, Queens County (Lonschein, J.), entered January 7, 1993, which granted the defendants’ motion to dismiss the complaint as time-barred pursuant to CPLR 3211 (a) (5) and Uniform Commercial Code § 2-725.
Ordered that the order is affirmed, with costs.
By the plaintiff’s own admission, the allegedly defective videodiscs were purchased between December 1985 and February 1986. The present action to recover damages for breach of a sales contract and breach of warranty was not commenced until November 1, 1991, well beyond the four-year limitations period for such actions set forth in Uniform Commercial Code § 2-725. In addition, the plaintiff’s assertion that the language contained on the videodiscs’ packaging constituted an explicit warranty of future performance for purposes of the discovery rule of Uniform Commercial Code § 2-725 (2) is without merit. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.